Citation Nr: 0106170	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  97-32 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for schizophrenia, 
undifferentiated type, currently rated as 50 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William L. Pine, Counsel



REMAND

The appellant had active service from October 1967 to July 
1969.  This case is on appeal to the Board of Veterans' 
Appeals (Board) from July 1997 and January 1998 rating 
decisions of the Department of Veterans Affairs (VA) regional 
office (RO) in Montgomery, Alabama.  These issues were 
remanded by the Board in August 1999 for additional 
development.  Although the development has been done, remand 
is again required, for the reasons set forth below.

In July 2000, subsequent to the most recent supplemental 
statement of the case of record, the veteran reported a 
change in his psychiatric medication to medicines he asserts 
are more powerful than those previously prescribed.  He 
argues that the need for them proves that the severity of his 
service-connected schizophrenia is great enough to warrant a 
100 percent schedular rating and TDIU.

The veteran's statement put VA on notice of the existence of 
VA records pertinent to the claims at issue.  Those records 
should be obtained.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A(c)(2)) [hereinafter VCAA 
of 2000 or Act]; Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Readjudication should determine the reason for any documented 
changes in long-stable medication and whether such changes 
evidence a change in the level of disability.  The TDIU claim 
should be readjudicated for essentially the same reason, 
applying the criteria unique to that benefit, 38 C.F.R. 
§ 4.16 (2000), because schizophrenia is the veteran's only 
service-connected disability.

Additionally, in a February 2001 informal hearing 
presentation, the veteran's representative noted a 30 point 
difference between the Global Assessment of Functioning (GAF) 
score of the April 1997 VA psychiatric examination and the 
January 2000 VA examination and the latter examiner's 
notation of the veteran's report that the severity of his 
symptoms had not changed since his discharge from service.

In light of the reported change in medication, another 
examination is warranted, and the examiner should explain 
such a change in GAF in less than three years and reconcile 
the change in GAF with the examiner's conclusion that 
symptoms of schizophrenia were unchanged for 10 years.  If no 
additional treatment records are obtained, an addendum from 
the January 2000 examiner may address the matter of the large 
difference in GAF in three years.

Significantly, regulation provides for total rating based on 
history notwithstanding the findings of a current 
examination.  38 C.F.R. § 3.340(a)(3) (2000).  Prior to 
readjudication, the RO should ensure it has sufficient 
information to determine applicability of section 
3.340(a)(3), including a medical opinion about the veteran's 
status over time.

In a February 2001 informal hearing presentation, the 
veteran's representative urged absolute compliance with the 
VCAA of 2000.  The representative seemed to seek to impose 
duties on VA beyond the scope of the Act.  The informal 
hearing presentation asserted that VA must notify the veteran 
of evidence necessary to rebut evidence in his file that 
weighs against his claim and inform the veteran of the type 
of evidence needed to establish entitlement to TDIU.

The VCAA of 2000 identifies in detail the scope of VA's duty 
to inform the veteran of information he must submit to 
complete an application for benefits.  VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. § 5102).  The Act requires VA to notify the veteran 
of information and evidence to submit to substantiate a 
claim, including identifying information and evidence 
directly the veteran's responsibility to submit.  VCAA of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096-97 (2000) 
(to be codified at 38 U.S.C. § 5103).  The Act also requires 
that VA assist to obtain records adequately identified.  Id. 
at 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).

Nothing in the VCAA of 2000 requires VA to hypothesize 
evidence that could rebut actual evidence of record and then 
inform the veteran of the hypothesis.  An able, 
knowledgeable, and adept representative is in the best 
possible position, upon review of a client's claims folder, 
to guide the claimant in rebuttal of adverse evidence.  The 
sections of the Act noted above exactly mandate that VA 
inform the veteran of the type of evidence necessary to 
substantiate his claim, i.e., medical records and lay 
evidence from whatever sources.  See VCAA of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096-97 (2000) (to be codified 
as amended at 38 U.S.C. § 5103).  The duty to assist includes 
assistance in obtaining relevant records.  See VCAA of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A).  Relevant records may 
support a claim or they may be adverse to a claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA psychiatric outpatient 
records from August 1999 to the present, 
including especially any July 3, 2000, 
record showing change in prescription and 
reasons for such change.  Associate any 
information obtained with the claims 
folder.

2.  Schedule the veteran for a VA 
psychiatric examination to determine the 
current severity of schizophrenia and to 
render an opinion about the extent of 
changes in severity over time.  The 
examiner must report a multi-axial 
diagnosis, including current and past 
year GAF.  Provide the examiner with the 
claims folder.  Based on longitudinal 
review of the veteran's psychiatric 
examination and treatment records, the 
examiner should reconcile the opinion in 
the January 2000 examination that the 
veteran's symptoms were unchanged for the 
past 10 years with the GAF of 30 in the 
April 1997 VA examination report and the 
GAF of 60 in the January 2000 examination 
report.  If updated treatment records do 
not show changes in medication or 
treatment since August 1999, return the 
claims folder to the January 2000 
examiner, if available, for an addendum, 
without examination, reconciling the 
veteran's report of unchanged symptoms 
from 1969 to the present with the GAF of 
30 in the April 1997 VA examination 
report and the GAF of 60 in the January 
2000 examination report.

3.  The RO must review the claims file 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), are 
completed.

4.  Readjudicate the claims at issue, 
including whether a total schedular 
rating is warranted on a historical 
basis, 38 C.F.R. § 3.340(a)(3), and 
determine whether the appellant's claim, 
or any part of it, may now be allowed.  
If none may, provide the appellant and 
his representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


